IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WILLIAM T. HOLLIDAY,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-4936

JULIE L. JONES-SECRETARY
FOR THE DEPARTMENT OF
CORRECTIONS,

      Appellee.


_____________________________/

Opinion filed July 26, 2016.

An appeal from the Circuit Court for Leon County.
Hon. Charles W. Dodson, Judge.

William T. Holliday, Pro Se Appellant.

Pamela Jo Bondi, Attorney General, Erik Kverne, Assistant Attorney General,
Tallahassee; Kenneth S. Steely, General Counsel, Department of Corrections,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., ROWE and MAKAR, JJ., CONCUR.